Citation Nr: 0634665	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  01-03 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for epidural fibrosis, 
status post hemilaminectomy, foraminotomy, and partial 
pediculectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 to February 
1988.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which assigned a 10 percent 
disability rating under 38 U.S.C.A. § 1151 for aggravation of 
the veteran's low back disability following back surgery at a 
VA medical facility.

Prior to the July 2003 rating decision, the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 was in 
appellate status for seven years, during which it was the 
subject of a July 1988 Board remand and a March 2000 Board 
decision, which granted compensation.  Following the RO's 
July 2000 rating decision, the veteran sought an increased 
rating.  On July 18, 2003, the Board remanded this case for 
further development and VA examination to assess the nature 
and severity of the veteran's low back disability, and to 
obtain relevant records from the veteran's health care 
providers.  In May 2006, the Appeals Management Center (AMC) 
issued a Supplemental Statement of the Case which continued 
the veteran's 10 percent rating, and the case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  The duty to assist specifically includes obtaining 
all relevant records adequately identified by the claimant 
with proper authorization for their receipt.  38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2006).

In April 2003, the RO received from the veteran a Statement 
in Support of Claim (VA Form 21-4138) and two Authorization 
and Consent forms (VA Forms 21-4142) executed by the veteran 
on April 22, 2003.  These consent forms authorized VA to 
obtain medical records pertinent to the veteran's low back 
disability from Gulf Coast Aquatic & Rehabilitation Center 
(GCARC) and Citrus Memorial Hospital (CMH), both located in 
Inverness, Florida.  A Deferred Rating Decision dated August 
27, 2003, which is in the claims file, specifically 
acknowledged the RO's obligation to obtain treatment records 
from GCARC and CMH.  However, there is no evidence of record 
indicating that the RO attempted to contact GCARC and CMH, to 
request these records, and there are no medical records from 
either facility in the claims file.

The Board's July 18, 2003 remand directed VA to "[o]btain 
records from each health care provider the veteran 
identifies."  While the RO sent the veteran letters dated 
May 2004 and September 2005 that, in part, requested that the 
veteran identify non-VA doctors who provided medical care, 
and the veteran does not appear to have responded to those 
letters, the RO failed to carry through on the veteran's 
earlier submission of consent forms in April 2003 for records 
at GCARC and CMH.

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-271 (1998).  In failing to request the veteran's medical 
records from GCARC and CMH, the RO fell short of satisfying 
VA's duty to assist under VCAA, and its obligation to comply 
with the July 2003 remand order.

The Board notes that the consent forms submitted by the 
veteran in April 2003 pertaining to GCARC and CMH bear 
notations that consent expires 180 days after execution.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary 
authorization, the RO should request 
copies of records from Gulf Coast Aquatic 
& Rehabilitation Center and Citrus 
Memorial Hospital in Inverness, Florida.  
All medical records received should be 
associated with the claims file.

2. After completion of the indicated 
development, the RO should readjudicate 
the claim, including reviewing any new 
evidence obtained.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a Supplemental Statement of 
the Case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by VA. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

